Citation Nr: 0709901	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-15 713	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a higher initial evaluation for post traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disabling rating.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received by VA in May 
2005, the veteran did not indicate whether he wanted a 
personal hearing in connection with his claim.  In an August 
2006 letter, VA informed the veteran that he had 90 days from 
the receipt of the letter to request a personal hearing 
before the Board.  There is no information from the veteran 
or his representative on record indicating that he would like 
a hearing; therefore, the Board will continue with the 
appeal.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although he generally functions satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2003, prior to the 
initial decision on the claim in September 2003, and again 
provided notice in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the January 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  
After the veteran was granted service connection for PTSD 
with a 30 percent disability rating in the September 2003 RO 
decision, he filed a notice of disagreement (NOD) received by 
VA in January 2004, contending that he deserved a higher 
rating.  Thereafter, the veteran perfected his appeal of the 
propriety of the initially assigned rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  Rather the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  

In that regard, the veteran was given notice of the 
information and evidence necessary to substantiate his claim 
for an increased rating in the September 2003 RO decision, 
the March 2005 statement of the case (SOC), and the May 2005 
and March and May 2006 supplement statements of the case 
(SSOC).  Specifically, the veteran was informed of the laws 
and regulations pertaining to his claim, including the 
specific rating criteria in the VA Schedule for Rating 
Disabilities necessary to substantiate his increased rating 
claim.  He has been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to the VA notice, and he has taken advantage of these 
opportunities, submitting evidence and argument in support of 
the claim.  Viewed in context, especially considering that 
the original decision was a grant of service connection and 
not an increased rating claim, "the essential fairness of 
the [adjudication]" was not compromised.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  Nor does the 
veteran claim that he has been prejudiced.  The veteran has 
had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Id. at 120-21.  Therefore, 
with respect to the timing requirement for the notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.  Cf. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
reajudicating claim and notifying claimant of such 
readjudication in the statement of the case).
Concerning the content of the notice, as noted above, the 
September 2003 RO decision informed the veteran about the 
information and evidence necessary to substantiate his 
original claim for service connection and the SOC and SSOCs 
informed him of the specific rating criteria pertaining to 
PTSD after it was service-connected.  

With regard to what evidence the veteran is expected to 
provide and what evidence VA will obtain with regard to 
increased rating claims, the Board notes that, generally 
speaking with regard to claims for increased ratings, all a 
veteran must do is state that his service-connected condition 
has gotten worse since the last time VA evaluated him, and 
this will prompt VA to develop all the evidence needed to 
ascertain whether his condition has worsened in accordance 
with the criteria for a higher disability rating.  The 
development of this evidence generally includes obtaining 
recent VA treatment records and private medical records that 
the veteran has put VA on notice of the existence of and, if 
any treatment records or other medical records obtained do 
not adequately address the rating criteria for the particular 
disability, scheduling the veteran for a VA examination to 
assess the current level of his disability with regard to 
those criteria.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
service-connected disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination).

Although this case does not involve a claim for an increased 
rating but rather an appeal of the initial rating assigned 
when service connection was granted, the procedures regarding 
the duties to notify and assist are similar.  In this case, 
the veteran appealed the initial rating, arguing essentially 
that his disability was worse as shown by the evidence that 
VA had available at the time it assigned the initial rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA issued 
him a statement of the case which notified him of the 
specific rating criteria for his service-connected disability 
in the VA Schedule for Rating Disabilities for a higher 
rating and of the reasons that a 30 percent rating had been 
assigned based on the evidence available at that time.  
However, to ascertain whether his disability had increased 
during the appeal period-that is, since the initial rating 
had been assigned, the RO notified him to submit evidence, 
including some private treatment records the veteran had 
mentioned in his application form, to support an increase.  
Moreover, as discussed below, the RO provided him with the 
appropriate authorization forms so that he could authorize VA 
to assist him in obtaining private treatment records on his 
behalf.  The RO also obtained VA treatment records and 
scheduled the veteran for an additional VA compensation and 
pension examination to ascertain whether his disability had 
increased in severity since it had assigned the initial 
rating.

In this regard, the January 2003 notice letter described the 
information and evidence that VA would seek to provide 
including VA records or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for private records if a release form was completed.  In the 
January 2003 notice letter, VA informed the veteran that a 
private medical clinic, which the veteran had noted on his 
October 2002 application was a treatment provider, charged 
for copies of medical treatment records.  VA informed the 
veteran that VA has no funds to pay for these charges and 
asked him to send the records.  In the March 2005 SOC, VA 
noted that the veteran had not responded to the January 2003 
request for the treatment records.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The January 2003 
letter asked the veteran to provide all evidence of any post-
service treatment for PTSD, including any private treatment 
records pertinent to his claimed disability.  The veteran did 
not complete and return the authorization form to release 
private records to VA so that VA could attempt to obtain 
those records on his behalf.  Further, the veteran was told 
in the March 2005 and March 2006 SSOCs to inform VA if there 
was any evidence that was pertinent to his claim.  

Although RO did not provide notice specifically containing 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

Additionally, the Board notes that the last VA examination in 
connection with the veteran's claim is dated in April 2003.  
The veteran's representative stated in a letter accompanying 
the veteran's Form 9, received by VA in May 2005, that the 
veteran had a difficult time reporting for VA examinations 
because he is a truck driver.  The representative suggested a 
date approximately five days later that the veteran could 
attend an examination, but acknowledged that it was short 
notice.  In the May 2005 SSOC, VA stated that it would 
schedule the veteran for an examination in July or August 
2005, but noted VA would need more than five days notice.  
The veteran was requested to call VA to schedule an 
examination time that worked with his schedule.  

In April 2006, VA received a letter from the veteran's wife 
in which she indicated what she perceived as discrepancies in 
the March 2006 SSOC between what the veteran reported to the 
doctor in the VA treatment records dated from July 2003 to 
October 2005 and what she observed from her husband.  She 
indicated that the veteran was currently out of town and 
could not reply himself.  

An April 2006 VA letter notified the veteran that a VA 
facility would be contacting him for an examination in 
connection with his claim.  Further, the letter informed the 
veteran of the importance of the examination, in particular, 
that without an examination, VA might deny his claim.  

A May 2006 VA treatment record showed that a VA Compensation 
and Pension examination had been scheduled for the veteran, 
the record indicated that the veteran cancelled his 
appointment because he was on the road as a truck driver and 
would contact the RO on his return.  The May 2006 SSOC again 
informed the veteran of importance of a VA examination and 
cited the provisions of 38 C.F.R. § 3.655.  The veteran was 
told to contact VA to schedule an examination or inform VA of 
other medical evidence not previously considered within the 
next 60 days.  There is no additional medical evidence or 
further correspondence from the veteran associated with the 
claims file after the May 2006 SSOC.  Further, the veteran's 
representative provided no further information in an August 
2006 statement.  

The Board notes that the veteran has been given numerous 
opportunities to schedule a VA examination that works with 
his schedule but he has not done so, nor has he provided 
further medical evidence pertinent to his current level of 
disability .  The Board must emphasize for the veteran that 
the duty to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Because he did not 
reschedule another VA examination or indicate a willingness 
to do so after repeated attempts by VA, his claim must be 
decided by the evidence in the claims folder.  38 C.F.R. § 
3.655(b).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the notice has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this case.  In any event, since the claim for an increased 
rating higher than 30 percent is being denied in the Board's 
decision below, no new effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in this regard.  

VA has satisfied its duties to inform and to assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA medical records pertinent 
to the claim are in the claims file and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
The veteran underwent a VA PTSD examination in April 2003.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

The veteran seeks a rating in excess of 30 percent for PTSD, 
which became effective October 30, 2002 pursuant to the 
September 2003 RO decision.  In a July 2003 statement, the 
veteran stated that he had reoccurring visions of the 
destruction and killings during Vietnam, forgot important 
things because his mind wanders, and had become a loner.  In 
the Form 9, received by VA in May 2005, the veteran indicated 
that he felt he deserved a 70 percent rating for PTSD because 
his mental state had worsened over the years.  In particular, 
the veteran contended that his violent thoughts had gotten 
more frequent and consumed his sleep time.  Further, the 
veteran stated that he told a doctor that killing himself 
would not solve his problems but killing others might.  He 
added that he knew killing was wrong and felt he could 
currently control his feelings but as he got older, he 
thought harming himself might make more sense.  

Treatment records from a private medical clinic dated from 
January 1996 to January 2001 were obtained pursuant to a May 
2001 claim for non-service-connected pension which is not 
subject to this appeal.  These records included an April 1997 
treatment report in which the veteran stated his sleep 
pattern was okay, although he was worried about his mother's 
health and his energy level was not what it used to be.  
There were no reports or findings of depression or PTSD in 
the private medical clinic's treatment records from January 
1996 to January 2001.  

The veteran underwent an April 2003 VA PTSD examination.  The 
veteran reported that following his discharge from service, 
he began driving a truck and did a lot of "job jumping."  
He stated he had 21 jobs in 32 years because he became angry 
and left.  The veteran described himself as relatively 
independent because he owned his own truck, and he reported 
that he was currently employed by the same trucking company 
that he had reported working for since July 1995 in a January 
1996 treatment record from the private medical clinic.  He 
added that he was planning to change jobs because of problems 
due to aging and chronic pain.  

The veteran had been married for 30 years and felt he had a 
good marriage and a good relationship with his children and 
grandchildren.  The veteran had little social contact outside 
his family and was somewhat socially withdrawn.  In his spare 
time, he drank and did not report problems with this.  The 
veteran reported no counseling, psychiatric hospitalizations, 
and was not taking any medications. 

The veteran was hesitant to offer any subjective complaints 
and was very emotionally guarded and had a difficult time 
identifying emotional issues.  When questioned specifically, 
he reported thinking about Vietnam on a regular basis and 
daydreaming about events that were very real to him.  He was 
able to differentiate a daydream from reality.  The veteran 
did not specifically recall having nightmares but frequently 
awoke in a cold sweat.  He denied crying spells.  He reported 
difficulty with muscle twitching and body snapping, 
especially while sleeping.  

The veteran reported a lack of concern for anything and 
admitted to emotional numbing to protect himself.  He 
recalled the way Vietnam smelled and after direct questioning 
mentioned a fellow soldier, who he thought about, which 
evoked emotion.  The examiner noted that he endorsed some 
symptoms of depression, had a foreshortened sense of the 
future, and saw a future that was negative.  He reported 
sleeping three to four hours per night due to his trucking 
job.  The veteran had an exaggerated startle response, an 
awareness of what was around him, and an on guard stance.  
Further, he had a very rigid thought processing in terms of 
right and wrong as well as a low frustration tolerance.  

Objectively, the veteran was neatly groomed and dressed.  His 
affect was constricted, speech was within normal limits, 
thought process and content were appropriate, and thoughts 
were coherent and goal oriented.  There was no evidence or 
report of hallucinations, delusions, or paranoia.  The 
veteran denied suicidal or homicidal ideation.  He was alert 
and oriented to person, place, time, and situation and his 
memory appeared to be grossly intact on screening.  There was 
a diagnosis of chronic PTSD and his GAD score for the past 
year and current was 70.  

VA treatment records dated from July 2003 to October 2005 
revealed that the veteran reported a history of depression 
dating back 30 years.  He briefly took medication but stopped 
because it was not working.  The veteran noted a loss of 
interest in doing pleasurable things, but slept okay.  There 
were times when he wanted to hurt people who disturbed him, 
but was in control of his temper.  The diagnosis was 
depression.  In treatment reports dated in August 2003, the 
veteran indicated that he was more disappointed in himself 
than depressed and regretted his choice of career.  His 
affect was sad.  He reported low moods, chronic sleep 
disturbances, and poor memory and concentration.  There was a 
negative response to the PTSD screen.  In December 2003, the 
veteran acknowledged that he had not taken his prescribed 
medications and felt that the only thing that would help his 
depression was talking to someone but he was on the road a 
lot.  He felt sad but denied suicidal or homicidal ideation.  

In November 2004, the veteran was found to have depression 
and PTSD.  He stated he could not keep a job because he gets 
fed up and moves on.  He had thoughts to harm others but did 
not act on his impulses.  Homicidal or suicidal ideation was 
denied.  The veteran reported no hobbies or friends.

By February 2005, the veteran had a new job and was much less 
angry in his new situation.  He still had difficulty falling 
asleep and stopped taking Zoloft because he saw no difference 
in his mood.  The diagnosis was PTSD and depression.  
Finally, the last treatment entry in October 2005 noted that 
the veteran denied flashbacks, nightmares, but did report 
thinking about Vietnam a lot.  He had returned to his 
previous employer and was making more money.  He further 
denied having decreased pleasure in activities, feeling down, 
depressed, hopeless, or having thoughts of harming himself or 
others.  It was reported that the veteran continued to 
minimize his PTSD symptoms and that his behavior of working 
really hard and then drinking when he was off was typical of 
PTSD.  

In a letter received by VA in April 2006, the veteran's wife 
indicated discrepancies she felt existed between what the 
veteran reported to the doctor in the VA treatment records 
dated from July 2003 to October 2005 and what she observed.  
In particular, the veteran's wife indicated he had nightmares 
and was depressed a lot.  Further, she reported he did not 
have hobbies or friends to confide in and might be 
withholding information relevant to his current level of 
disability.  The veteran's wife also indicated that his 
employment had been negatively affected by his PTSD and felt 
that the fact he worked should not impact his ability to 
receive a higher rating.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 relating to rating mental disorders, including 
PTSD, read as follows:

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Board finds that the veteran's claim for a higher initial 
rating is not supported by the evidence.  The Board further 
finds that "staged" ratings are not warranted because his 
level of disability has remained at 30 percent from the 
October 30, 2002 effective date to the present.  Fenderson, 
12 Vet. App. at 126.  The Board concludes, as will be 
discussed below, that the veteran's present level of 
disability resulting from PTSD is more accurately reflected 
by the criteria for a rating of 30 percent disabling and does 
not more nearly approximate the criteria for a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.130.

The April 2003 VA examination revealed symptoms consistent 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Specifically, the 
veteran changed jobs frequently because he became angry and 
left, but had stayed with his present company since at least 
July 1995.  The veteran had social impairment as indicated by 
his reports of having little social contact outside his 
family.  However, he reported good family relationships with 
his wife of 30 years, his children, and grandchildren.

The examination revealed that the veteran was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  For instance, he appeared neatly 
groomed and dressed, his speech was within normal limits, his 
thought process and content were appropriate, and his 
thoughts were coherent and goal oriented.  He was alert and 
oriented to person, place, time, and situation and his memory 
appeared to be grossly intact.  

The veteran's affect was constricted due to such symptoms as 
depressed mood and chronic sleep impairment.  The veteran 
admitted to a lack of concern for anything and emotional 
numbing.  However, he denied crying spells.  The veteran 
reported a negative outlook on his future that was 
foreshortened.  The examiner described the veteran as on 
guard as indicated by a heightened startle response and an 
awareness of what is around him.  His sleep was impacted by 
muscle twitching and body snapping.  He reported only 
sleeping three to four hours a night due to his job.  The 
veteran had daydreams about Vietnam but was able to 
differentiate a daydream from reality.  The veteran did not 
specifically recall having nightmares but frequently woke up 
in a cold sweat.  There were no reports of anxiety, panic 
attacks, or mild memory loss.  

Additionally, the veteran's GAF score for the previous year 
and at the time of the examination was 70.  A score of 70 is 
consistent with a 30 percent disability rating as it reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social or occupational functioning, but 
means that generally a person is functioning pretty well, and 
has some meaningful interpersonal relationships.  

Although the veteran reported frequent job changes over the 
last 32 years, difficulty with establishing social 
relationships, a loss in interest in doing pleasurable 
things, and thoughts of harming others, which reflect 
disturbances of motivation and mood; as well as difficulty in 
establishing effective work and social relationships, the 
Board finds that a 50 percent disability rating is not 
supported by the evidence.  In a July 2003 statement, the 
veteran contended that he had reoccurring visions of the 
destruction and killings during Vietnam, forgot important 
things because his mind wanders, and had become a loner.  In 
a letter received by VA in April 2006, the veteran's wife 
indicated that the veteran had nightmares and might be 
withholding information that would warrant a higher 
disability rating.  However, all these symptoms taken 
together are contemplated by the criteria for a 30 percent 
rating.  There are no findings of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
or impaired abstract thinking to warrant a 50 percent rating.  

Further, a 70 percent disabling rating is not warranted 
because there have been no findings of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The veteran denied suicidal or homicidal ideation to medical 
professionals.  However, the veteran opined in his May 2005 
Form 9 that killing himself might make more sense in the 
future.  Although the veteran contended that his violent 
thoughts have gotten more frequent and consume his sleep 
time, he expressed an ability to distinguish right from wrong 
and control this actions.  Despite his reports of changing 
jobs frequently, the Board notes that the veteran has worked 
consistently since July 1996 and for the same company, less a 
few months when he worked for a different trucking company in 
and around February 2005.  Further, despite having few social 
relationships outside his immediate family, the veteran had 
been married for over 30 years and reported good 
relationships with his family.  

In sum, the Board finds that the preponderance of evidence is 
against the veteran's claim for a rating of 70 percent.  The 
Board further finds that "staged" ratings are not warranted 
because his level of disability has remained at 30 percent 
from the October 30, 2002, effective date to the present.  
Fenderson, 12 Vet. App. at 126.  In reaching this decision, 
the potential application of various provisions of Title 38 
Code of Federal Regulations have been considered, whether or 
not they were raised by the veteran.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to a higher initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 30 percent disabling is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


